      Case 3:19-cv-00329-DPM Document 6 Filed 06/23/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CHRIS DESOTO                                                 PLAINTIFF
#662923

v.                      No: 3:19-cv-329-DPM


PANNELL, LPN/Nurse, NEACCC                                DEFENDANT


                             JUDGMENT
     DeSoto' s complaint is dismissed without prejudice.




                                       D .P. Marshall Jr.
                                       United States District Judge
